No. 98-50007
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-50007
                          Summary Calendar


                      UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  VERSUS

                      JAVIER DELGADO-GONZALES,

                                                   Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. P-97-CR-29-1
                       --------------------
                          March 15, 2000

Before JOLLY, DAVIS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Javier    Delgado-Gonzales   argues   that   the   magistrate   judge

failed to comply with the requirements of Fed. R. Crim. P. 11

during his rearraignment proceedings because the magistrate judge

did not ascertain that he understood the nature of the charges

against him or that Delgado was not coerced into pleading guilty.

Delgado argues that it was evident from the record that he did not

have a good understanding of the English language.         He further

argues that the magistrate judge did not ascertain whether he was




     *

  Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 98-50007
                                       -2-

voluntarily waiving his right to present a defense at trial.**

       A review of the record of the rearraignment hearing reflects

that Delgado had a sufficient command of the English language to

understand the nature of the proceedings and the charges to which

he   was     pleading   guilty.     The    record    also   reflects   that   the

magistrate judge ascertained that Delgado was competent to enter a

plea and that Delgado was knowingly and voluntarily pleading guilty

to the conduct charges.           Delgado failed to demonstrate that the

magistrate judge varied from the procedures required by Rule 11 or

that        his   substantial     rights    were     prejudiced   during      the

rearraignment proceedings.          See United States v. Johnson, 1 F.3d
296, 298-301 (5th Cir. 1993) (en banc).

       Delgado also argues that the district court erred in denying

his motion to withdraw his plea.           The record reflects that Delgado

was provided competent legal representation and that he knowingly

and voluntarily entered his guilty plea.              Delgado has not carried

his burden of showing that there was a just and fair reason to

allow him to withdraw his guilty plea.             See Fed. R. Crim. P. 32(e);

United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984).                  The

district court did not abuse its discretion in denying the motion

to withdraw the guilty plea.         See United States v. Grant, 117 F.3d
788, 789 (5th Cir. 1997).

       AFFIRMED.


       **

  Delgado’s purported defense of false arrest is not a defense at
all.   An illegal arrest, without more, does not implicate the
validity of a subsequent conviction. United States v. Crews, 445
U.S. 463, 474 (1980); United States v. Zabaneh, 837 F.2d 1249, 1261
(5th Cir. 1988).